I would like, on
behalf of Bulgaria, to offer my sincere congratulations
to Mr. Jean Ping on his assumption of the presidency
ó a position of great responsibility. Given his great
experience in multilateral diplomacy, I sure that he will
lead the deliberations of the fifty-ninth session of the
General Assembly to a successful outcome. I would
47

also like to take this opportunity to pay tribute to the
work done by his predecessor, Mr. Julian Hunte, to
reform and revitalize the Assembly.
(spoke in English)
This is the first year that the Republic of Bulgaria
has taken part in the deliberations of the General
Assembly as a full-fledged member of the North Atlantic
Treaty Organization and as a State which has successfully
concluded its negotiations on joining the European
Union. We are fully aware of the great responsibility
which we bear this year in discharging our mandate as
the Chairman-in-Office of the Organization for
Security and Cooperation in Europe. All those factors
encourage Bulgaria to redouble its efforts in support of
the United Nations. We shall continue our efforts
aimed at strengthening the authority and role of the
United Nations. We shall support the constructive
proposals for reforms within the United Nations, which
should enhance its capacity and effectiveness.
Today the United Nations faces new challenges,
which require resolute joint action and coordination.
The United Nations and its bodies, as well as the
specialized institutions within its system, will continue
to make an important contribution aimed at dealing
with extreme poverty and hunger, achieving
sustainable development, containing and eliminating
violence and human rights abuses and affirming the
rule of law, good governance and democratic values.
International terrorism poses the most serious
threat to international peace and security. This requires
coordinated and resolute action by all States and the
entire international community. Nothing can justify
terrorist acts. It is essential that terrorists do not get
hold of weapons of mass destruction nor distract us
from our agenda, as outlined by the Millennium
Declaration.
This month the world remembers the victims of
the terrorist acts of 11 September, marking the
anniversary of those tragic events. We all watched in
horror, anguish and anger the cold-blooded massacre of
innocent children and their parents in the school in
Beslan. That is terrorism at its ugliest.
Bulgaria, too, is firmly convinced that
international terrorism threatens all States and that it
can be dealt with only through joint efforts. It is for
that reason that the people and the Government of
Bulgaria have whole-heartedly supported our countryís
active participation in the global coalition against
terrorism. We are committed to pursuing that policy
steadfastly, even though we have suffered human
losses and sustained damage.
Within the United Nations system, the Security
Council and its Counter-Terrorism Committee (CTC)
are vested with the task of ensuring success in the fight
against international terrorism. We share the view that
Security Council resolution 1535 (2004) and the
creation of the new Counter-Terrorism Committee
Executive Directorate have improved coordination in
this field. The Al Qaeda and Taliban Committee,
beefed up in 2004 with the Monitoring Group and
Sanctions Enforcement Support Team, should also
continue to wield its positive influence.
Within the framework of the Organization for
Security and Cooperation in Europe (OSCE), Bulgaria
has been assisting in the joint initiatives of the CTC
and OSCE and of the United Nations Office for Drug
Control and Crime Prevention.
The OSCE has been involved in several countries
in south-east Europe for many years now, and its
commitment to fostering peace and stability in the
region, through its field missions in Macedonia;
Croatia; Bosnia and Herzegovina; Albania; Serbia and
Montenegro; and Kosovo, Serbia and Montenegro, has
proved invaluable. Through activities such as
institution- and capacity-building, promoting and
supporting legislative reform, respect for human rights,
and - in cooperation with the Office of the United
Nations High Commissioner for Refugees (UNHCR)
and other international actors - the repatriation of
refugees and internally displaced persons, the OSCE
has made clear its comparative advantage in the region.
But, while this work is essential, it cannot be done
effectively without enhanced efforts by the international
community to address the regionís lagging infrastructure.
The development of infrastructure and political
stability must go hand in hand. The people of the
region are isolated from each other and from the rest of
the region. Indeed, it can take longer to fly from Sofia to
Tirana than to cross the Atlantic. There is a desperate
need for highways, railways and infrastructure
corridors to bring the people of the region closer
together. Bulgaria knows from experience the
importance for the people of south-eastern Europe of
having the prospect of full integration into mainstream
European political and economic structures.
48

Sustained efforts must be made by the
international community to stimulate economic growth
in that region and to offer young people in particular
tangible hope for the future.
Bulgaria has always regarded the stability and
security of south-east Europe as one of its priorities.
Yet, in spite of the positive changes and the
acceleration of the European and Euro-Atlantic
integration of the States in the region, the events that
took place in Kosovo last March revealed that serious
risks and latent threats still exist. Bulgaria supports the
emergence of a democratic, multi-ethnic, multi-cultural
and multi-religious society in Kosovo. We will
continue to cooperate actively with the United Nations
Mission in Kosovo so that this aim can finally be
attained.
Bulgaria is in favour of the full implementation
of Security Council resolution 1244 (1999) and its
ìstandards before statusî policy. An agreement on
those standards, together with the forthcoming
negotiating process, will be decisive for Kosovoís
future. We welcome the Secretary-Generalís initiatives,
and in particular the comprehensive review of the
political situation in Kosovo prepared by Ambassador
Kai Eide. We will continue to lend our active support
to Mr. Soren Jessen-Petersen, the Secretary-Generalís
newly appointed Special Representative. We hope that
the elections next month will prove to be an important
step forward in the context of the social and political
processes under way and towards reaching a durable
solution to the Kosovo problem.
Bulgaria is firmly convinced that the United
Nations must play a key role in the stabilization and
restoration of Iraq, in the ongoing political and
constitutional process, based on Security Council
resolution 1546 (2004), and in the preparations for
democratic and free elections. We welcome the first
steps taken in Baghdad by Mr. Ashraf Qazi, the
Secretary-General's Special Representative, as well as
the mandate of the United Nations Assistance Mission
for Iraq (UNAMI).
There have been encouraging developments in
the resolution of conflicts in certain hot spots in the
world, such as Sierra Leone and Timor-Leste. At the
same time, there are complicated situations in other
regions, particularly in Africa. The situation in Darfur
is of serious concern. Security Council resolution 1556
(2004) and the recently adopted resolution 1564 (2004)
must be complied with in order to avoid a repetition of
the tragedy in other parts of the African continent, similar
to the events that occurred during the last decade.
During Bulgariaís chairmanship of the OSCE, we
have been making concerted efforts to spur and further
develop cooperation between the United Nations and
the OSCE. We have been encouraged by the Secretary-
Generalís specific initiatives, aimed at improving the
synchronization of actions, communication and
exchange of information with regional organizations.
We give very high marks to United Nations-OSCE
cooperation in the western Balkans, the region of the
Caucasus and in Central Asia.
Contemporary geopolitical realities require not
only cooperation between the United Nations and the
OSCE, but also cooperation with the European Union,
NATO, the Council of Europe, the Commonwealth of
Independent States and relevant international agencies.
In my view, closer interaction between them is of
crucial importance to security, stability, democratic
prosperity and tolerance throughout the world.
The developments in Georgia have been followed
with close attention by the Bulgarian OSCE
chairmanship. We have also been actively involved in
efforts to avert possible crisis situations in the
autonomous region of Ajaria. We note with satisfaction
the encouraging changes that have taken place in
Azerbaijan and Tajikistan, including the decision of the
President of Azerbaijan, announced in March, to
release 129 prisoners, as well as the June decision by
the President and the Parliament of Tajikistan to
impose a moratorium on the death penalty.
The OSCE, through its outreach activities,
attaches great importance to assisting the normalization
of Afghanistan and its steady progress towards
democracy and respect for human rights. We express
our satisfaction at the fact that the OSCE will
contribute to the monitoring of elections in
Afghanistan.
In adapting ourselves to current geopolitical
realities, we envisage building a bridge of confidence
over the Black Sea - an endeavour which can lay the
groundwork for future security, cooperation and
tolerance in Europe, in Asia and the rest of the world.
We are deeply convinced that the Black Sea dialogue is
of special importance not only for participating nations
but also because it can set a positive example for other
parts of the world.
49

Respect for and observance of internationally
recognized standards of human rights by Member
States is a prerequisite both for their national security
and for sustainable development. It is also a
prerequisite for international peace and security. The
protection of basic human rights and fundamental
freedoms worldwide is a priority in the policy of the
Bulgarian Government. Our historical experience
teaches us that, in the quest to achieve prosperity and
security in any society, it is necessary to have not only
an adequate legal system and mechanisms for its
effective implementation, but also a spirit of tolerance.
We must not tolerate only one minority and ignore the
others. Anti-Semitism, anti-Islamism, anti-Arabism,
anti-Europeanism, anti-Americanism and even anti-
globalism ought to be equally and totally rejected.
Bulgaria welcomes the progressive reintegration
of Libya into the international community. However, my
country believes that a compelling message from the
Libyan authorities about their respect for human rights
and human values could only be communicated through a
just solution to the well-known case of the medical
workers - six Bulgarians and one Palestinian - who
have been held behind bars in Tripoli and Benghazi for
almost six years. In this regard, we call upon the
United Nations to redouble its efforts in the fight
against the HIV/AIDS pandemic in Africa, which we
believe is the cause of these tragic developments
concerning these seven innocent people.
Bulgaria regards issues concerning women,
children and persons belonging to vulnerable groups of
the population, including elderly and disabled persons,
as inseparable parts of the entire complex of human
rights. The Bulgarian Government fully supports the
strict implementation of the documents of the World
Conference against Racism, Racial Discrimination,
Xenophobia and Related Intolerance, the twenty-
seventh special session of the General Assembly on
children, the World Assembly on Ageing, as well as the
ongoing efforts of the international community to draft
and adopt a convention on the protection of the rights
and dignity of disabled persons.
The measures aimed at revitalizing all the
activities of the United Nations are of extraordinary
importance for the current session of the General
Assembly. The effectiveness of the work of United
Nations bodies, particularly the General Assembly, the
Security Council and the Economic and Social
Council, is fundamental for solidifying the all-around
role of this world Organization. The sooner we do it,
the better, and all the more so since next year we will
be celebrating the sixtieth anniversary of the United
Nations. Let us hope that we will at that time be able to
congratulate ourselves on the adoption of these badly
needed reforms. Taking all this into consideration and
acting on the basis of the political will of all Member
States, as declared at the Millennium Summit, we give
our support to the common efforts for speeding up
United Nations reform and for strengthening the ties and
coordination among the United Nations, the Bretton
Woods institutions and the World Trade Organization.
The United Nations plays a principal and pivotal
role in the Republic of Bulgariaís foreign policy, as
stated at the fifty-eighth session of the General
Assembly by our Prime Minister, Mr. Simeon Saxe-
Coburg-Gotha. To this end, we shall continue our
efforts to promote the role of the United Nations and
enhance its efficiency and organizational structure in
order to promote peace, development, democracy and
the rule of law.